                                                               JS-6



           UNITED STATES DISTRICT COURT
          CENTRAL DISTRICT OF CALIFORNIA




MICHAEL WILIIAM MEHAS,           Case No: CV 19-10383 DSF (SKx)
    Plaintiff,
                                 JUDGMENT
               v.

COUNTY OF VENTURA, et al,
   Defendant.



   The Court having previously issued an Order to Show Cause re
Dismissal for Lack of Prosecution and Plaintiff not having
responded or shown a reason why the action should not be
dismissed in its entirety for the failure of plaintiff to serve
pursuant to Fed. R. Civ. P. 4(m),
   IT IS ORDERED AND ADJUDGED that this action be
dismissed.


Date: March 27, 2020            ___________________________
                                Dale S. Fischer
                                United States District Judge
